DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-10, 13-24 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-8, 10, 15-16, 18, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US# 2018/0124633 hereinafter referred to as Hwang) in view of Yi et al. (US# 2018/0192457 hereinafter referred to as Yi) and Loehr et al. (US# 2018/0069618 hereinafter referred to as Loehr).

	RE Claim 1, Hwang discloses a method, comprising: 
	receiving, by a second terminal (See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), first information, wherein the first information comprises a correspondence between a plurality of downlink quality of service (QoS) flows and a plurality of downlink device-to-device (D2D) bearers (See Hwang [0077], [0097]-[0102] – information for mapping priority to logical channels including bearer mapping); 
	selecting, by the second terminal, a first downlink D2D bearer for the first downlink QoS flow based on the correspondence (See Hwang [0077], [0122] - classifies an IP flow as an EPS bearer in DL traffic to the remote UE according to a TFT or a service data flow (SDF); utilizing PC-5 in operation 722 to transmit the data to the remote UE); and 
	sending, by the second terminal to a first terminal, the downlink data packet on the first downlink D2D bearer corresponding to the first downlink QoS flow (See Hwang [0077], [0122] - relay UE changes an IP destination address in an IP layer in operation 720, and transmits the data to the remote UE through PC-5 in operation 722).
	Hwang does not specifically disclose 
	wherein the plurality of D2D bearers are usable to communicate between the second terminal and a first terminal, and each QoS flow of the plurality of downlink QoS flows corresponds to one downlink D2D bearer of the plurality of downlink D2D bearers; or
	wherein the first downlink D2D bearer is comprised in the plurality of D2D bearers and the first downlink QoS flow is comprised in the plurality of downlink QoS flows; or
	wherein the first information is received by the second terminal from a wireless access device that serves the second terminal or a core network device that serves the second terminal; or
	obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow; or
	selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow.
	However, Yi teaches of 
	wherein the plurality of D2D bearers are usable to communicate between the second terminal and a first terminal, and each QoS flow of the plurality of downlink QoS flows corresponds to a downlink D2D bearer of the plurality of downlink D2D bearers (See Yi FIGs 11-12; [0095], [0111] – mapping downlink QoS flow (DL channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority); and
	the first downlink D2D bearer is comprised in the plurality of D2D bearers (See Yi FIGs 11-12; [0095], [0111] – PC5 D2D bearer (D2D bearer) of a plurality of PC5 D2D bearers (D2D bearers)) and the first downlink QoS flow is comprised in the plurality of downlink QoS flows (See Yi FIGs 11-12; [0095], [0111] – downlink QoS flow (DL channel) of a plurality of flows (channels)); and
	wherein the first information is received by the second terminal from a wireless access device that serves the second terminal or a core network device that serves the second terminal (See Yi FIGs 11-12; [0095], [0111] – i.e. from eNB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, wherein the plurality of D2D bearers are usable to communicate between the second terminal and a first terminal, and each QoS flow of the plurality of downlink QoS flows corresponds to a downlink D2D bearer of the plurality of downlink D2D bearers; wherein the first downlink D2D bearer is comprised in the plurality of D2D bearers and the first downlink QoS flow is comprised in the plurality of downlink QoS flows; and wherein the first information is received by the second terminal from a wireless access device that serves the second terminal or a core network device that serves the second terminal, as taught in Yi. One is motivated as such in order to better address priority in relay data in D2D communication (See Yi [0010]-[0015]).
	Hwang, modified by Yi, does not specifically disclose
 	obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow; or
	selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow.
	However, Loehr teaches of
	obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow (See Loehr [0304], [0322] - In consequence, remote data received in the real UE from the radio base station will be demultiplexed to the various remote sidelink logical channels (to one or more remote UEs) being associated with the same or similar priority and thus being able to fulfill the corresponding QoS requirement); and
	selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow (See Loehr [0304], [0322] - in the downlink, 1-to-n mapping rules can be defined which map one particular remote logical channel of a particular priority or QoS requirement to those corresponding remote sidelink logical channels (to one more remote UEs) having the same or similar particular priority or QoS requirement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi, comprising obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow; and selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow, as taught in Loehr. One is motivated as such in order to improve scheduling and usage of radio resources and fulfill QoS requirements (See Loehr [0239], [0271]-[0273], [0304]).

	RE Claim 5, Hwang discloses a method, comprising: 
	receiving, by a second terminal, a first correspondence (See Hwang FIG 1; [0009]-[0010] – relay UE receiving information);	
	sending, by the second terminal, the first correspondence to the first terminal (See Hwang [0077], [0122] – communicating on sidelink between relay UE and remote UE);
	receiving, by a second terminal (See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), a first uplink data packet sent by a first terminal (See Hwang FIG 1; [0009]-[0010] – relay UE providing relay to network for remote UE) using a first uplink device-to-device (D2D) bearer (See Hwang [0077], [0122] - utilizing PC-5 in operation 722 to transmit the data to the remote UE); and 
	sending, by the second terminal based on the second correspondence, a second uplink data packet to a wireless access device serving the second terminal (See Hwang [0077] – information for mapping priority to logical channels (for both UL and DL)), wherein the second correspondence comprises a correspondence between the first uplink quality of service (QoS) flow required by the first uplink data packet and an uplink radio bearer corresponding to the QoS flow (See Hwang [0077] - When UL traffic is transmitted to a relay UE from a remote UE, a received MAC PDU includes a logic channel ID in its header, and a D2D AS or a PDCP of the relay UE transmits this information (estimated by a logic channel in the received MAC PDU) to a higher layer of the relay UE. The higher layer is aware of in advance mapping information between a priority and a logic channel ID), and the second uplink data packet comprises a part or all of the first uplink data packet (See Hwang FIG 1; [0077] – relay UE providing relay service to remote UE which forwards a part or all of received packets from the remote UE).
	Hwang does not specifically disclose 
	the first correspondence from a wireless access device that serves the second terminal or a core network device that serves the second terminal;
	wherein the first correspondence is between a plurality of D2D bearers usable to communicate between the second terminal and a first terminal and a plurality of quality of service (QoS) flows, and each QoS flow of the plurality of QoS flow corresponds to a D2D bearer of the plurality of D2D bearers; or
	the plurality of D2D bearers comprises the first uplink D2D bearer, and the first uplink D2D bearer corresponds to the first uplink QoS flow required by the first uplink data packet in the first correspondence; or
	querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow.
	However, Yi teaches of 
	the first correspondence from a wireless access device that serves the second terminal or a core network device that serves the second terminal (See Yi FIGs 11-12; [0095], [0111] – i.e. from eNB);
	wherein the first correspondence is between a plurality of D2D bearers usable to communicate between the second terminal and a first terminal and a plurality of quality of service (QoS) flows, and each QoS flow of the plurality of QoS flow corresponds to a D2D bearer of the plurality of D2D bearers (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – mapping QoS flow (channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority; can be applied to uplink as well as downlink);
	the plurality of D2D bearers comprises the first uplink D2D bearer, and the first uplink D2D bearer corresponds to an uplink QoS flow required by the first uplink data packet in the first correspondence (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – can be applied to uplink as well as downlink; mapping QoS flow (channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, comprising the first correspondence from a wireless access device that serves the second terminal or a core network device that serves the second terminal; wherein the first correspondence is between a plurality of D2D bearers usable to communicate between the second terminal and a first terminal and a plurality of quality of service (QoS) flows, and each QoS flow of the plurality of QoS flow corresponds to a D2D bearer of the plurality of D2D bearers; and the plurality of D2D bearers comprises the first uplink D2D bearer, and the first uplink D2D bearer corresponds to an uplink QoS flow required by the first uplink data packet in the first correspondence, as taught in Yi. One is motivated as such in order to better address priority in relay data in D2D communication (See Yi [0010]-[0015]).
	Hwang, modified by Yi, does not specifically disclose 
	querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow.
	However, Loehr teaches of
	querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow (See Loehr [0303], [0321] - According to one implementation of the first embodiment, a particular QoS/priority-based mapping between remote logical channels and remote sidelink logical channels is provided. In more detail, in the uplink, n-to-1 mapping rules can be defined which map the remote sidelink logical channels of a particular priority or QoS requirement to the one corresponding remote logical channel of said same or similar particular priority or QoS requirement. In consequence, remote data received in the relay UE from one or more remote UEs having the same or similar priority or QoS requirement, will be multiplexed to a remote logical channel being associated with the same or similar priority and thus being able to fulfill the corresponding QoS requirements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi, comprising querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow, as taught in Loehr. One is motivated as such in order to improve scheduling and usage of radio resources and fulfill QoS requirements (See Loehr [0239], [0271]-[0273], [0304]).

	RE Claim 6, Hwang, modified by Yi and Loehr, discloses a method, as set forth in claim 5 above, further comprising: 
	receiving, by the second terminal, third information configured by the wireless access device or a core network device, wherein the third information indicates the second correspondence that comprises the correspondence between the first uplink QoS flow and the uplink radio bearer (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – receiving information for mapping QoS flow (channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority; can be applied to uplink as well as downlink); or 
	receiving, by the second terminal, fourth information configured by the wireless access device or the core network device, wherein the fourth information indicates a third correspondence between a downlink QoS flow and a downlink radio bearer, and the fourth information is used to determine the third information; or 
	reading, by the second terminal, the correspondence that comprises the correspondence between the first uplink QoS flow and the uplink radio bearer and that is preset on the second terminal (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – after receiving mapping information from network, information is “preset”).

	RE Claim 7, Hwang, modified by Yi and Loehr, discloses a method, as set forth in claim 5 above, wherein the first uplink data packet comprises an identifier of the first QoS flow required by the first uplink data packet or an identifier of the first terminal (See Hwang [0079], FIG 9 – When UL traffic is transmitted to a relay UE from a remote UE, a received MAC PDU includes a logic channel ID in its header; [0207] – i.e. source address).

	RE Claim 8, Hwang, modified by Yi and Loehr, discloses a method, as set forth in claim 5 above, wherein the second uplink data packet further comprises an identifier of the first QoS flow required by the first uplink data packet (See Hwang [0120] – generates packet including associated QoS parameters) or an identifier of the first terminal (See Hwang [0207] – i.e. source address).

	RE Claim 10, Hwang discloses a second terminal, comprising: 
	A processor (See Hwang FIG 29); and 
	A non-transitory memory having instructions that are executable by the processor (See Hwang FIG 29), wherein the instructions comprise instructions for:
	Receiving (See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), first information, wherein the first information comprises a correspondence between a plurality of downlink quality of service (QoS) flows and a plurality of downlink device-to-device (D2D) bearers (See Hwang [0077], [0097]-[0102] – information for mapping priority to logical channels including bearer mapping); 
	Selecting a first downlink D2D bearer for a first downlink QoS flow based on the correspondence (See Hwang [0077], [0122] - classifies an IP flow as an EPS bearer in DL traffic to the remote UE according to a TFT or a service data flow (SDF); utilizing PC-5 in operation 722 to transmit the data to the remote UE); and 
	sending, to a first terminal, the downlink data packet on the first downlink D2D bearer corresponding to the first downlink QoS flow (See Hwang [0077], [0122] - relay UE changes an IP destination address in an IP layer in operation 720, and transmits the data to the remote UE through PC-5 in operation 722).
	Hwang does not specifically disclose 
	wherein the plurality of D2D bearers are usable to communicate between the second terminal and a first terminal, and each QoS flow of the plurality of downlink QoS flows corresponds to a downlink D2D bearer of the plurality of downlink D2D bearers; or
	wherein the first downlink D2D bearer is comprised in the plurality of D2D bearers and the first downlink QoS flow is comprised in the plurality of downlink QoS flows; or
	wherein the first information is received by the second terminal from a wireless access device that serves the second terminal or a core network device that serves the second terminal; or
	obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow; or
	selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow.
	However, Yi teaches of 
	wherein the plurality of D2D bearers are usable to communicate between the second terminal and a first terminal, and each QoS flow of the plurality of downlink QoS flows corresponds to a downlink D2D bearer of the plurality of downlink D2D bearers (See Yi FIGs 11-12; [0095], [0111] – mapping downlink QoS flow (DL channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority); and
	the first downlink D2D bearer is comprised in the plurality of D2D bearers (See Yi FIGs 11-12; [0095], [0111] – PC5 D2D bearer (D2D bearer) of a plurality of PC5 D2D bearers (D2D bearers)) and the first downlink QoS flow is comprised in the plurality of downlink QoS flows (See Yi FIGs 11-12; [0095], [0111] – downlink QoS flow (DL channel) of a plurality of flows (channels)); and
	wherein the first information is received by the second terminal from a wireless access device that serves the second terminal or a core network device that serves the second terminal (See Yi FIGs 11-12; [0095], [0111] – i.e. from eNB).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, wherein the plurality of D2D bearers are usable to communicate between the second terminal and a first terminal, and each QoS flow of the plurality of downlink QoS flows corresponds to a downlink D2D bearer of the plurality of downlink D2D bearers; wherein the first downlink D2D bearer is comprised in the plurality of D2D bearers and the first downlink QoS flow is comprised in the plurality of downlink QoS flows; and wherein the first information is received by the second terminal from a wireless access device that serves the second terminal or a core network device that serves the second terminal, as taught in Yi. One is motivated as such in order to better address priority in relay data in D2D communication (See Yi [0010]-[0015]).
	Hwang, modified by Yi, does not specifically disclose
 	obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow; or
	selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow.
	However, Loehr teaches of
	obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow (See Loehr [0304], [0322] - In consequence, remote data received in the real UE from the radio base station will be demultiplexed to the various remote sidelink logical channels (to one or more remote UEs) being associated with the same or similar priority and thus being able to fulfill the corresponding QoS requirement); and
	selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow (See Loehr [0304], [0322] - in the downlink, 1-to-n mapping rules can be defined which map one particular remote logical channel of a particular priority or QoS requirement to those corresponding remote sidelink logical channels (to one more remote UEs) having the same or similar particular priority or QoS requirement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi, comprising obtaining, by the second terminal, a downlink data packet carried on a first downlink QoS flow, wherein the downlink data packet carriers an identification of the first downlink QoS flow; and selecting the first downlink D2D bearer for the first downlink QoS flow by querying the received correspondence using the identification of the first downlink QoS flow, as taught in Loehr. One is motivated as such in order to improve scheduling and usage of radio resources and fulfill QoS requirements (See Loehr [0239], [0271]-[0273], [0304]).

	RE Claim 15, Hwang discloses a second terminal, comprising: 
	A processor (See Hwang FIG 29); and 
	A non-transitory memory having instructions that are executable by the processor (See Hwang FIG 29), wherein the instructions comprise instructions for:
	Receiving a first correspondence (See Hwang FIG 1; [0009]-[0010] – relay UE receiving information);	
	sending, by the second terminal, the first correspondence to the first terminal (See Hwang [0077], [0122] – communicating on sidelink between relay UE and remote UE);
	receiving, by a second terminal (See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), a first uplink data packet sent by a first terminal (See Hwang FIG 1; [0009]-[0010] – relay UE providing relay to network for remote UE) using a first uplink device-to-device (D2D) bearer (See Hwang [0077], [0122] - utilizing PC-5 in operation 722 to transmit the data to the remote UE); and 
	sending, based on the second correspondence, a second uplink data packet to a wireless access device serving the second terminal (See Hwang [0077] – information for mapping priority to logical channels (for both UL and DL)), wherein the second correspondence is between an uplink quality of service (QoS) flow required by the first uplink data packet and an uplink radio bearer corresponding to the QoS flow (See Hwang [0077] - When UL traffic is transmitted to a relay UE from a remote UE, a received MAC PDU includes a logic channel ID in its header, and a D2D AS or a PDCP of the relay UE transmits this information (estimated by a logic channel in the received MAC PDU) to a higher layer of the relay UE. The higher layer is aware of in advance mapping information between a priority and a logic channel ID), and the second uplink data packet comprises a part or all of the first uplink data packet (See Hwang FIG 1; [0077] – relay UE providing relay service to remote UE which forwards a part or all of received packets from the remote UE).
	Hwang does not specifically disclose 
	the first correspondence from a wireless access device that serves the second terminal or a core network device that serves the second terminal;
	wherein the first correspondence is between a plurality of D2D bearers usable to communicate between the second terminal and a first terminal and a plurality of quality of service (QoS) flows, and each QoS flow of the plurality of QoS flow corresponds to a D2D bearer of the plurality of D2D bearers; or
	the plurality of D2D bearers comprises the first uplink D2D bearer, and the first uplink D2D bearer corresponds to an uplink QoS flow required by the first uplink data packet in the first correspondence; or
 	querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow; or
	the second correspondence comprises a correspondence between the first uplink QoS flow required by the first uplink data packet and an uplink radio bearer corresponding to the first uplink QoS flow.
	However, Yi teaches of 
	the first correspondence from a wireless access device that serves the second terminal or a core network device that serves the second terminal (See Yi FIGs 11-12; [0095], [0111] – i.e. from eNB);
	wherein the first correspondence is between a plurality of D2D bearers usable to communicate between the second terminal and a first terminal and a plurality of quality of service (QoS) flows, and each QoS flow of the plurality of QoS flow corresponds to a D2D bearer of the plurality of D2D bearers (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – mapping QoS flow (channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority; can be applied to uplink as well as downlink);
	the plurality of D2D bearers comprises the first uplink D2D bearer, and the first uplink D2D bearer corresponds to an uplink QoS flow required by the first uplink data packet in the first correspondence (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – can be applied to uplink as well as downlink; mapping QoS flow (channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, comprising the first correspondence from a wireless access device that serves the second terminal or a core network device that serves the second terminal; wherein the first correspondence is between a plurality of D2D bearers usable to communicate between the second terminal and a first terminal and a plurality of quality of service (QoS) flows, and each QoS flow of the plurality of QoS flow corresponds to a D2D bearer of the plurality of D2D bearers; and the plurality of D2D bearers comprises the first uplink D2D bearer, and the first uplink D2D bearer corresponds to an uplink QoS flow required by the first uplink data packet in the first correspondence, as taught in Yi. One is motivated as such in order to better address priority in relay data in D2D communication (See Yi [0010]-[0015]).
	Hwang, modified by Yi, does not specifically disclose 
 	querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow; or
	the second correspondence comprises a correspondence between the first uplink QoS flow required by the first uplink data packet and an uplink radio bearer corresponding to the first uplink QoS flow.
	However, Loehr teaches of
 	querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow (See Loehr [0303], [0321] - According to one implementation of the first embodiment, a particular QoS/priority-based mapping between remote logical channels and remote sidelink logical channels is provided); and
	the second correspondence comprises a correspondence between the first uplink QoS flow required by the first uplink data packet and an uplink radio bearer corresponding to the first uplink QoS flow (See Loehr [0303], [0321] - In more detail, in the uplink, n-to-1 mapping rules can be defined which map the remote sidelink logical channels of a particular priority or QoS requirement to the one corresponding remote logical channel of said same or similar particular priority or QoS requirement. In consequence, remote data received in the relay UE from one or more remote UEs having the same or similar priority or QoS requirement, will be multiplexed to a remote logical channel being associated with the same or similar priority and thus being able to fulfill the corresponding QoS requirements).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi, comprising querying a second correspondence based on the first uplink QoS flow required by the first uplink data packet, to identify an uplink radio bearer corresponding to the first uplink QoS flow; and the second correspondence comprises a correspondence between the first uplink QoS flow required by the first uplink data packet and an uplink radio bearer corresponding to the first uplink QoS flow, as taught in Loehr. One is motivated as such in order to improve scheduling and usage of radio resources and fulfill QoS requirements (See Loehr [0239], [0271]-[0273], [0304]).

	RE Claim 16, Hwang, modified by Yi and Loehr, discloses a second terminal, as set forth in claim 15 above, wherein the instructions further comprise: 
	receiving third information configured by the wireless access device or a core network device, wherein the third information indicates the second correspondence comprising the correspondence between the first uplink QoS flow and the uplink radio bearer (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – receiving information for mapping QoS flow (channel) of a plurality of flows (channels) to specific D2D bearer (PC5) based on priority; can be applied to uplink as well as downlink).

	RE Claim 18, Hwang, modified by Yi and Loehr, discloses a second terminal, as set forth in claim 15 above, wherein the instructions further comprise:  
	reading the second correspondence that is preset on the second terminal (See Yi FIGs 11-12; [0086], [0088], [0095], [0111] – after receiving mapping information from network, information is “preset”).

	RE Claim 21, Hwang, modified by Yi and Loehr, discloses a method, as set forth in claim 1 above, wherein in the correspondence one downlink D2D bearer uniquely corresponds to one QoS flow (See Loehr [0304] – 1-to-N mapping).

	RE Claim 23, Hwang, modified by Yi and Loehr, discloses a second terminal, as set forth in claim 10 above, wherein in the correspondence one downlink D2D bearer uniquely corresponds to one QoS flow (See Loehr [0304] – 1-to-N mapping).

Claims 4, 9, 13-14, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US# 2018/0124633 hereinafter referred to as Hwang) in view of Yi et al. (US# 2018/0192457 hereinafter referred to as Yi), Loehr et al. (US# 2018/0069618 hereinafter referred to as Loehr) and Sfar (US# 2012/0099531).

	RE Claim 4, Hwang, modified by Yi and Loehr, discloses a method, as set forth in claim 1 above, wherein the downlink data packet is a radio resource control (RRC) message (See Loehr [0041]). Hwang, modified by Yi and Loehr, does not specifically disclose:
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal.
	However, Sfar teaches of wherein the downlink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and wherein: 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal (See Sfar [0056], [0070] – RRC encapsulated in PDCP with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi and Loehr, wherein 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

	RE Claim 9, Hwang, modified by Yi and Loehr, discloses a method, as set forth in claim 5 above, wherein the downlink data packet is a radio resource control (RRC) message (See Loehr [0041]). Hwang, modified by Yi and Loehr, does not specifically disclose wherein: 
	the first uplink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the first uplink data packet is a RRC message sent by the first terminal to the wireless access device; or 
	the first uplink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by the first terminal to the wireless access device.
	However, Sfar teaches of wherein the first uplink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and wherein: 
	the first uplink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the first uplink data packet is a RRC message sent by the first terminal to the wireless access device (See Sfar [0056], [0070] – RRC encapsulated in PDCP with indication of RRC); or 
	the first uplink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the first uplink data packet is an RRC message sent by the first terminal to the wireless access device (See Sfar [0058], [0066] – RRC encapsulated in RLC with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi and Loehr, wherein: 
	the first uplink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the first uplink data packet is a RRC message sent by the first terminal to the wireless access device; or 
	the first uplink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by the first terminal to the wireless access device, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

	RE Claim 13, Hwang, modified by Yi and Loehr, discloses a second terminal, as set forth in claim 10 above, wherein the downlink data packet is a radio resource control (RRC) message (See Loehr [0041]). Hwang, modified by Yi and Loehr, does not specifically disclose 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal.
	However, Sfar teaches of wherein the downlink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal (See Sfar [0056], [0070] – RRC encapsulated in PDCP with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi and Loehr, wherein the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

	RE Claim 14, Hwang, modified by Yi and Loehr, discloses a second terminal, as set forth in claim 10 above, wherein the downlink data packet is a radio resource control (RRC) message (See Loehr [0041]). Hwang, modified by Yi, does not specifically disclose wherein 
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal.
	However, Sfar teaches of wherein the downlink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal (See Sfar [0058], [0066] – RRC encapsulated in RLC with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi and Loehr, wherein 
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

	RE Claim 19, Hwang, modified by Yi and Loehr, discloses a method, as set forth in claim 1 above, wherein the downlink data packet is a radio resource control (RRC) message (See Loehr [0041]). Hwang, modified by Yi and Loehr, does not specifically disclose:
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal.
	However, Sfar teaches of wherein the downlink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and wherein: 
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal (See Sfar [0058], [0066] – RRC encapsulated in RLC with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi and Loehr, wherein the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US# 2018/0124633 hereinafter referred to as Hwang) in view of Yi et al. (US# 2018/0192457 hereinafter referred to as Yi), Loehr et al. (US# 2018/0069618 hereinafter referred to as Loehr) and Loehr et al. (US# 2018/0255499 hereinafter referred to as Loehr ‘499).

	RE Claim 17, Hwang, modified by Yi and Loehr, discloses a second terminal, as set forth in claim 15 above. Hwang, modified by Yi and Loehr, does not specifically disclose wherein the instructions further comprise:  
	Receiving fourth information configured by the wireless access device or the core network device, wherein the fourth information indicates a third correspondence between a downlink QoS flow and a downlink radio bearer, and the fourth information is used to determine the third information, and the third information indicates the second correspondence comprising the correspondence between the first uplink QoS flow and the uplink radio bearer.
	However, Loehr ‘499 teaches of receiving fourth information configured by the wireless access device or the core network device, wherein the fourth information indicates a third correspondence between a downlink QoS flow and a downlink radio bearer, and the fourth information is used to determine the third information, and the third information indicates the second correspondence comprising the correspondence between the first uplink QoS flow and the uplink radio bearer (See Loehr ‘499 FIG 11; [0307] – mapping bearer settings from downlink to use for uplink bearer mapping and selection).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, modified by Yi and Loehr, comprising receiving fourth information configured by the wireless access device or the core network device, wherein the fourth information indicates a third correspondence between a downlink QoS flow and a downlink radio bearer, and the fourth information is used to determine the third information, and the third information indicates the second correspondence comprising the correspondence between the first uplink QoS flow and the uplink radio bearer, as taught in Loehr ‘499. One is motivated as such in order to improve Prose relay efficiency (See Loehr ‘499 [0314], Summary).


Allowable Subject Matter
Claims 20, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/22/2022 regarding claims 1, 4-10, 13-19, 21, and 23 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Loehr reference). Regarding claims 20, 22, and 24, see Allowable Subject Matter section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477